UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANGEL MELENDEZ,                                                        :
                                                                       :
                                    Plaintiff,                         :   20-CV-10263 (JMF) (KNF)
                                                                       :
                  -v-                                                  :           ORDER
                                                                       :
PRONTO GAS HEATING SUPPLIES, INC. et al.,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         In light of the completion of the parallel criminal investigation and the parties’ agreement
that a stay is no longer warranted, the stay of this case is hereby LIFTED. Given the COVID-19
situation, the Court will not hold the upcoming conference in this case in person. Counsel should
submit their proposed case management plan and joint letter by the Thursday prior to the
conference, as directed in the Court’s earlier Scheduling Order. In their joint letter, the parties
should also indicate whether they can do without a conference altogether. If so, the Court may enter
a case management plan and scheduling order and the parties need not appear. If not, the Court will
hold the initial conference by telephone, albeit perhaps at a different time. To that end, counsel
should indicate in their joint letter dates and times during the week of the conference that they
would be available for a telephone conference. In either case, counsel should review and comply
with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

          The Clerk of Court is directed to update the docket to reflect that the case is no longer
stayed.

          SO ORDERED.

Dated: June 8, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
